Citation Nr: 0203585	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  97-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in a December 1968 rating decision with regard to a claim of 
entitlement to service connection for a herniated 
intervertebral disc at L5-S1 with hypertrophic arthritic 
lipping of the lumbar spine and spondylosis. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine disorder. 

(The issue of entitlement to service connection for a lumbar 
spine disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1944 to January 1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied a request to reopen a claim 
of entitlement to service connection for a lumbar spine 
disorder.  By a Board decision issued in April 1998, the RO 
was directed to adjudicate the issue of whether a December 
1968 rating decision which denied entitlement to service 
connection for a herniated intravertebral disc at L5-S1 was 
clearly and unmistakably erroneous (CUE).  By a Board 
decision issued in August 1999, the claim of CUE was denied.  
The Board also determined that the veteran had submitted new 
and material evidence to reopen a claim of entitlement to 
service connection for a lumbar disorder, and reopened that 
claim, but denied the claim as not well-grounded. 

The veteran appealed those determinations to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
March 2001, the parties submitted a joint motion remanding 
the claims to the Board based on the Court's decision in 
Holliday v. Principi, 14 Vet. App. 280 (2001).  The Court 
granted that motion by an order issued March 21, 2001, and 
vacated the Board's August 1999 decision.  The claims are 
before the Board for further action consistent with that 
order.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a lumbar spine 
disorder pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran did not disagree with or appeal a December 
1968 rating decision which denied entitlement to service 
connection for a herniated intravertebral disc at L5-S1 with 
hypertrophic arthritic lipping of the lumbar spine and 
spondylosis.  

2.  The December 1968 rating decision was in accordance with 
applicable laws and regulations and was consistent with and 
adequately supported by the evidence then of record.

3.  An unappealed RO rating decision rendered in April 1972 
denied service connection for a lumbar back disorder. 

4.  The evidence associated with the record since the April 
1972 rating decision constitutes new and material evidence 
because it bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The December 1968 rating decision which denied service 
connection for a herniated intravertebral disc at L5-S1 with 
hypertrophic arthritic lipping of the lumbar spine and 
spondylosis is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The December 1968 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (2001).

3.  An RO rating decision in April 1972, which denied 
entitlement to service connection for a lumbar back disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991). 

4.  New and material evidence having been submitted since the 
April 1972 rating decision, the veteran's claim of service 
connection for a lumbar back disorder is reopened.  38 C.F.R. 
§ 3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA).  VA has 
since issued regulations consistent with the enactment of 
this law.  See Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (West Supp. 2001); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

After reviewing the claims file, the Board finds that, as to 
the veteran's claim that there was CUE in a December 1968 
rating decision, VA has fulfilled its duties to notify and 
assist under the VCAA.  In particular, the Board notes that 
an April 1997 Board decision directed the RO to adjudicate 
the issue of clear and unmistakable error in a December 1968 
rating decision.  The veteran's representative submitted 
several arguments on behalf of the veteran.  In addition, an 
October 1998 rating decision and a supplemental statement of 
the case following that rating decision addressed the CUE 
issue.  The veteran and his representative have been notified 
of the applicable laws and regulations which set forth the 
criteria governing determinations as to CUE in a prior rating 
decision.  

It is further noted that the nature of a CUE claim requires a 
determination as to whether clear and unmistakable error 
existed in a prior decision based on a review of the law and 
evidence which was before the rating board "at that time".  
38 C.F.R. § 3.104(a); see also Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001).  Therefore, a remand to identify 
additional evidence is not required, and would be improper.  

However, the Court, in a precedent opinion, held that the 
VCAA does not apply to motions for clear and unmistakable 
error in prior Board decisions.  Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  In reaching that decision, the 
Court discussed the nature of CUE claims with regard to prior 
rating decisions of the RO as well as prior Board decisions.  
In particular, the Court said that a request for revision of 
a previous decision on the basis of CUE is not an application 
or claim for any benefit under the laws administered by the 
Secretary for purposes of chapter 51 of title 38.  See 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).  Thus, the Court determined, a "claimant," as defined 
by the provision of the VCAA codified at 38 U.S.C. § 5100, 
includes a person applying for or seeking benefits under part 
II or III of title 38, but cannot encompass a person seeking 
a revision of a final decision based upon CUE under 
38 U.S.C.A. §§ 5109A and 7111.  

The Court found nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE motions 
under the VCAA.  Although the Court had stated in Holliday 
that the VCAA was potentially applicable to any claim, it 
clarified that discussion in Livesay, determining that 
interpretation of the governing statutes and regulations 
disclosed that the provisions of the VCAA were not, in fact, 
applicable to a CUE motion.  

Although the holding in Livesay was in the context of CUE 
motions with regard to prior Board decisions, the Board 
believes it should be applied to motions based on allegations 
of CUE in prior rating decisions as well.  Regardless of 
whether Livesay is applicable to the present case, the Board 
concludes that the discussions in the Board remand, the 
subsequent rating decision, and supplemental statement of the 
case, have informed the veteran and his representative of the 
information and evidence necessary to substantiate the 
motion, and the VCAA has been complied with, should any 
provision of the VCAA be found to be applicable.  No further 
remand or other action is necessary to meet the requirements 
of the VCAA, and the veteran's CUE is ready for appellate 
review.  

1.  CUE claim

By a rating decision issued in December 1968, the RO denied 
the veteran's claim for service connection for a herniated 
intravertebral disc at L5-S1 with hypertrophic arthritic 
lipping of the lumbar spine and spondylosis.  The veteran's 
representative contends that this determination was in error, 
because a January 1947 rating decision which granted service 
connection for hypertrophic arthritis of the right hand 
required that the RO grant service connection for arthritis 
of any joint, to include the lumbar spine.  

The RO, in the action appealed, an October 1998 rating 
decision, determined that the January 1947 rating decision 
which granted service connection for arthritis of the right 
hand did not constitute a grant of service connection for 
arthritis of multiple joints, and that there was no CUE in 
the December 1968 rating decision which denied service 
connection for arthritis of the lumbar spine.  The Board 
agrees with the RO determination that the January 1947 rating 
decision did not constitute a grant of service connection for 
arthritis of multiple joints.  The RO did not commit CUE when 
it denied service connection for arthritis of the lumbar 
spine, in the December 1968 rating decision, on the basis 
that there was no evidence of arthritis of the spine in 
service or within any applicable presumptive period.

Analysis of the argument raised by the veteran's 
representative requires review of the January 1947 rating 
decision, to determine if service connection for arthritis of 
multiple joints was granted, and review of the December 1968 
rating decision and all supporting documents and evidence, 
including the veteran's service medical records.

The veteran's service induction examination, conducted in 
March 1944, reflects that the tip of the right elbow was 
sensitive to touch, but that defect was non-disabling (ND).  
The veteran's service medical records reflect that he was 
treated for chronic, hypertrophic tonsillitis, and for a 
shell fragment wound, left hand.  In July 1945, the veteran 
was admitted for treatment of arthritis of the elbows, knees, 
and ankles, chronic, non-venereal, cause undetermined.  The 
veteran's diagnosis, on discharge in August 1945, was "[n]o 
disease."  The veteran's separation examination, conducted 
in January 1946, reflects that the veteran sustained a 
shrapnel wound in the left hand in April 1945; that he was 
treated for arthritis, generalized, in July 1945; and, that 
he continued to complain of dull, generalized aches, but 
that, as to "musculoskeletal defects," there was no joint 
malfunction.

By a rating decision dated in February 1946, the veteran was 
granted service connection for an injury to Muscle Group IX, 
left hand, with scar, G.S.W. (gunshot wound).  This rating 
decision also included the notation, "MM:  Not found on last 
examination:  ARTHRITIS MULTIPLE JOINTS."

By a letter dated in March 1946, the veteran was informed 
that service connection was granted for "[m]uscle group, 
left hand with scar, gunshot wound."  He was also informed 
that service connection was not shown for "[a]rthritis, 
multiple joints, not found on last examination."  As the 
veteran was properly notified of this decision, including his 
appellate rights, that rating decision is final and binding 
in the absence of clear and unmistakable error.  Id.

In November 1946, the RO received an additional page of 
service medical records, which reflected that the veteran was 
treated in November 1944 for metatarsalgia, bilateral.  A 
rating sheet dated in November 1946 reflects that the RO 
determined that, since the veteran had been treated for 
arthritis, although it was not shown on the last examination, 
the report of treatment for metatarsalgia required further 
examination, including x-ray of the ankles and knees.  

The report of a January 1947 VA examination reflects that the 
veteran, who was then working as an electrical construction 
worker, complained of aching and stiffness in all joints, 
especially the knees, elbows, lower back, and hands.  He 
reported enlargement of the joints of the hands.  He reported 
no trouble with his ankles.  The examiner found mild clawing 
in the left hand, which was felt to be the result of some 
undetermined disease process rather than of the combat wound.  
The same changes in appearance, with prominence of the flexor 
tendons to the fingers, mild clawing, and limited extension, 
were also present in the right hand.  The examiner concluded 
that, in addition to the combat injury of the left hand, the 
veteran had arthritis, chronic, hands, hypertrophic, slight, 
cause undetermined.  Radiologic examination conducted in 
January 1947 disclosed no evidence of any arthritic process 
in either hand or either of the knees.  It was noted that the 
first and second lumbar vertebrae were somewhat wedge shaped, 
but there was "[n]o roentgen evidence of any arthritis 
process."  

By a rating decision issued in January 1947, the veteran's 
service-connected disability of the left hand was 
recharacterized as gunshot wound, Muscle Group IX, left hand 
with arthritis, mild (emphasis added), and the 10 percent 
evaluation under Diagnostic Code 5309 was continued.  The 
veteran was also granted service connection for arthritis, 
hypertrophic, right hand.  That disability was evaluated as 
10 percent disabling under Diagnostic Code 5003.  Again, the 
veteran was properly notified of this decision and his 
appellate rights, and the rating decision is final and 
binding in the absence of clear and unmistakable error.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105.


The report of a January 1949 VA examination discloses that 
the veteran continued to have restriction of extension of the 
right hand and prominence of the interphalangeal 
articulations.  The examiner concluded that the findings 
referable to the hands were the result of hard manual labor 
and not due to any orthopedic disability.  The examiner 
concluded that that arthritis, right hand, was not found on 
examination.  The examiner also concluded that the veteran 
had fibrositis, lumbar, and several cicatrices on the right 
leg, left arm, left thigh, incurred in civilian life, but no 
other orthopedic disability, with the exception of the 
service-connected shell fragment wound of the left hand.  
Radiologic examination of the lumbosacral spine and coccyx 
and of both hands disclosed no evidence of bony disease or 
injury.  By a rating decision issued in January 1950, the 
evaluation of arthritis, hypertrophic, right hand, was 
decreased to noncompensable.  

No other examinations or rating decisions are associated with 
the claims file until 1968, except a rating sheet dated in 
October 1957 reflecting that re-examination was not required.  

In October 1968, the veteran sought treatment for back pain.  
The examiner noted that the veteran had experienced many 
instances of trauma, including prior to service, during 
service, and after service.  The paraspinal muscles were 
tender. Radiologic examination of the lumbar spine disclosed 
degenerative lipping throughout the lumbar spine, most marked 
at L1-L2, and spondylosis, L5.  The radiologic examination 
was interpreted as disclosing moderate lumbar spondylosis. 
The assigned diagnosed was HIVD (herniated intervertebral 
disc), L5, left.  Radiologic examination of the hands 
disclosed normal position and alignment without evidence of 
bony destructive changes.  

By a rating decision issued in December 1968, the RO 
continued the noncompensable evaluation for arthritis, right 
hand, continued the 10 percent evaluation for the gunshot 
wound disability of the left hand, and denied service 
connection for herniated intervertebral disc.  The RO stated 
that the back disorder was not shown in service or prior to 
the 1968 examination.  As the veteran was properly notified 
of this decision, including his appellate rights, and as he 
did not submit a notice of disagreement within one year of 
receipt of the notice, the rating decision is final and 
binding in the absence of clear and unmistakable error.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105.

In January 1969, the veteran requested that his claim for 
service connection for a lumbar disability be reevaluated.  
By a rating decision issued in May 1969, the RO confirmed its 
December 1968 rating decision, noting that there was no clear 
and unmistakable error in that decision.  As the veteran was 
properly notified of this decision, including his appellate 
rights, the rating decision is final and binding in the 
absence of clear and unmistakable error.  Id.   

The veteran's representative contends that the unappealed 
December 1968 rating decision which denied service connection 
for herniated intervertebral disc with hypertrophic lipping, 
lumbar spine, was clearly and unmistakably erroneous.  In 
essence, the veteran contends that, because the RO granted 
service connection for arthritis, hypertrophic, right hand, 
under Diagnostic Code 5003, he was subsequently entitled to 
service connection for arthritis of any other joint. 

To establish a valid claim of CUE, a claimant must show 
either that the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
The claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996).

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  

If the error alleged is not the type of error that, if true, 
would be clear and unmistakable error on its face, if the 
claimant is only asserting disagreement with how the RO 
evaluated the facts before it, if the claimant has only 
alleged a failure on the part of VA to fulfill its duty to 
assist, or if the claimant has not expressed with specificity 
how the application of cited laws and regulations would 
dictate a "manifestly different" result, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994).  

In this case, the Board agrees that, if the rating decisions 
prior to December 1968 conferred service connection for 
arthritis of multiple joints, then the December 1968 rating 
decision would be clearly and unmistakably erroneous in 
failing to confer service connection for arthritis of the 
lumbar spine.  

However, the Board notes that a rating decision which awards 
service connection for one or more joints does not 
necessarily constitute a grant of service connection for 
multiple joints, to include any joint in the body.  Rather, a 
rating decision which grants service connection for arthritis 
may confer service connection for one joint, or for more than 
one joint, without conferring service connection for 
arthritis as a systemic disease, and without entitling the 
veteran to service connection for arthritis for any joint 
later found to be affected.  

To the extent that the veteran's representative argues that 
the 1947 grant of service connection for arthritis of the 
hands under Diagnostic Code 5003 required that the RO 
subsequently confer service connection for arthritis in 
multiple joints or in any joint found to be affected by 
arthritis, that argument is incorrect.  Compare Diagnostic 
Code 5003, and Diagnostic Code 5010 (using the Diagnostic 
Code 5003 criteria) (degenerative arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved) (emphasis added), with 
Diagnostic Code 5002 (arthritis, rheumatoid (atrophic)), 
which provides criteria for evaluating constitutional 
manifestations, or allows evaluation based on limitation of 
motion of affected joints; moreover, that diagnostic code 
does not require x-ray confirmation that a joint is 
affected.)  

The Board notes in particular that the regulations at 38 
C.F.R. Part 3 and 38 C.F.R. Part 4 provide separate 
diagnostic codes for different types of arthritis and 
distinguish between systemic disease and injury affecting one 
or more than one but less than all joints or joint groups.  

The Board must address the veteran's claim of clear and 
unmistakable error by reviewing the rating decision that the 
veteran contends conferred service connection for arthritis 
of multiple joints.  That rating decision, in turn, must be 
evaluated by reviewing the evidence of record at the time of 
the rating action in question to determine whether the rating 
action accorded with the evidence and accurately reflected 
that evidence.  In the instant case, the evidence clearly 
establishes that the RO advised the veteran that arthritis, 
multiple joints, was not found on the last examination (the 
veteran's service separation examination) and that service 
connection for arthritis, multiple joints, was not granted.

The November 1946 comments by the RO following receipt of 
additional service medical records reflect that the RO 
undertook further development so that entitlement to service 
connection for arthritis, multiple joints, could be 
considered de novo.  However, radiologic examination of 
several joints (hands, knees, back) disclosed no evidence of 
any arthritic process.  Nevertheless, the examiner diagnosed 
arthritis of the hands, based on clinical observations, and 
the veteran was granted service connection for arthritis of 
each hand.  (As to the left hand, for which service 
connection for a combat wound was already in effect, the 
arthritis was characterized and evaluated together with the 
gunshot wound residuals.)  

There is no evidence in the January 1947 rating decision to 
establish that the RO intended to grant service connection 
for arthritis as a systemic disease, or that the RO intended 
in any way to grant service connection for arthritis of any 
joint or group of joints other than for the hands.  Moreover, 
there was no medical evidence that supported a finding that 
the veteran had arthritis as a systemic process or in 
multiple joints.  The Board finds, as a matter of fact, that 
the January 1947 grant of service connection for arthritis of 
the hands was specifically limited to the hands, and that 
rating decision was in accord with the medical evidence.  

As set forth above, the Board has reviewed the evidence 
obtained and the rating decisions issued subsequent to the 
January 1947 rating decision and prior to the December 1968 
rating decision.  None of the rating decisions subsequent to 
January 1947 disclose a grant of service connection for 
joints other than the hands or any recharacterization of the 
veteran's arthritis as a systemic process.  Moreover, the 
medical evidence received prior to 1968 is devoid of any 
evidence that that veteran had arthritis of the back.  In 
particular, radiologic examination of the lumbar spine 
conducted in January 1949, approximately three years after 
the veteran's service separation, disclosed that there was no 
evidence of bony disease or injury.

Thus, the RO December 1968 rating decision which denied 
service connection for herniated intervertebral disc at L5-S1 
with hypertrophic arthritic lipping of the lumbar spine and 
spondylosis, was entirely consistent with the evidence in the 
service medical records, which disclose that, although the 
veteran sought treatment for arthritis of multiple joints in 
service, no medical diagnosis of arthritis of multiple joints 
was assigned, and no musculoskeletal defects were found at 
service separation.  Focusing on the evidence available to 
the RO in January 1947 and in December 1968, and the 
prevailing legal criteria at the time, it is readily apparent 
that the RO's adverse actions were within the bounds of sound 
judgmental discretion, regardless of whether or not 
reasonable decision-makers might have reached a different 
result.  

The December 1968 rating decision also included review of all 
post-service evidence, which disclosed no x-ray evidence of 
bony disease or injury of the lumbosacral spine during the 
applicable presumptive period, or at any time prior to 
assignment of the diagnosis of herniated intervertebral disc 
in October 1968.  The Board notes that there was medical 
evidence of record to support a finding that the veteran 
complained of back pain after service on VA examinations in 
January 1947 and in January 1949, and that fibrositis was 
diagnosed in 1949.  Nevertheless, the preponderance of the 
evidence available at the time of the December 1968 rating 
decision supported the RO's determination that the veteran 
did not have the claimed lumbosacral disorder in service or 
within any applicable presumptive period.  The RO's December 
1968 rating decision was within the bounds of sound 
judgmental discretion, regardless of whether or not 
reasonable decision-makers might have reached a different 
result.  

The correct facts, as they were known at the time, were 
before the RO, and the governing law was correctly applied.  
The veteran's representative has alleged that the RO failed 
in 1968 to correctly apply the laws and regulations 
applicable to arthritis, and urges that those laws and 
regulations required a grant of service connection for 
arthritis of the back as part of service-connected arthritis.  
However, review of the actual rating decision reveals that 
the grant of service connection for arthritis was limited to 
arthritis of the right hand and arthritis of the left hand 
and did not include arthritis of multiple joints or as a 
systemic process.  The veteran has not established that there 
was CUE in the December 1968 rating decision, and the Board 
finds no basis for a determination that there was CUE in that 
rating decision.  The Board finds no basis for a 
determination that further development of the appeal is 
required under the VCAA.  The veteran's appeal must be 
denied.  

2.  Request to reopen claim for service connection for lumbar 
spine disease

In an April 1972 rating decision, the RO denied a request to 
reopen the veteran's claim for entitlement to service 
connection for a lumbar back disorder, on the basis that 
there was no medical evidence showing that the veteran 
suffered from a chronic lumbar back disorder incurred or 
aggravated by service.  The veteran did not file an appeal to 
the April 1972 rating decision, and that decision became 
final.  38 U.S.C.A. § 7105 (West 1991). 38 U.S.C.A. § 5108 
provides that, to reopen a claim which has been denied, new 
and material evidence must be presented or secured.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As discussed above, there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the VCAA.  This law, effective in November 2000, 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, the provision of the VCAA codified 
at 38 U.S.C.A. § 5103A specifies, with respect to disallowed 
claims, that the duty to assist "shall not" be construed to 
require reopening of a claim that has been disallowed except 
when new and material evidence has been presented or secured, 
as described in 38 U.S.C.A. § 5108.  Additionally, the Board 
notes that amended regulations implementing the VCAA have 
been promulgated.  However, although the amended regulations 
include a change in the definition of new and material 
evidence, the changes are effective only to requests to 
reopen a claim which are submitted on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

As noted, the amended regulatory definition of "new and 
material evidence" is applicable only to claims submitted on 
or after August 29, 2001.  As the veteran's claim was 
submitted prior to August 29, 2001, the definition of new and 
material evidence applicable to this claim is the definition 
contained in 38 C.F.R. § 3.156(a) as in effect prior to 
August 29, 2001.  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge, and later cases regarding 
requests to reopen claims, set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The evidence associated with the claims file since April 1972 
consists of the following: an April 1973 private hospital 
discharge summary from the Keokuk County Hospital; a letter 
from a private physician, M. Lee McClenahan, M.D.; VA 
treatment records for the period March 1974 to October 1974, 
September 1981 to April 1982, August 1991 to July 1992, and 
April 1995 to October 1995; VA examination and radiology 
reports from July 1979; June 1992 VA back surgery report, 
hospital discharge summary, and radiology report; VA 
radiology reports in July 1993 and April 1995; February 1996 
VA orthopedic and neurological examination reports; an August 
1996 letter from Dr. McClenahan; lay statements from the 
veteran's acquaintances and family; and, the veteran's own 
statements and testimony. 

Some of the above evidence is new and material because such 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Of particular 
relevance is a February 1996 VA orthopedic examination 
report, which took into account a full review of the 
veteran's entire medical history regarding his lumbar back, 
diagnosed the veteran with failed low back surgery syndrome 
with chronic pain syndrome, and offered an opinion as to 
whether his current lumbar back disorder was related to his 
service. 

Once a determination is made that new and material evidence 
has been submitted, the claim must be reopened, even if, as 
in this case, the new and material evidence appears to be 
unfavorable to the veteran.  Additionally, the reopened claim 
must now be reviewed under the amended statutory provisions 
enacted as part of the VCAA.  Further development of the 
reopened claim is required prior to an adjudication of the 
reopened claim on the merits.  As noted in the Introduction 
to this decision, the adjudication on the merits of the 
reopened claim will be the subject of a later decision. 


ORDER

The claim that the December 1968 rating decision which denied 
entitlement to service connection for a herniated 
intervertebral disc at L5-S1 with hypertrophic arthritic 
lipping of the lumbar spine and spondylosis was clearly and 
unmistakably erroneous is denied.

New and material evidence having been submitted, the request 
to reopen a claim of entitlement to service connection for a 
lumbar spine disorder is granted; the appeal is granted to 
this extent only.





		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

